DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       KEITH EUGENE RASKA,
                             Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                      Nos. 4D19-2968, 4D20-324

                              [May 14, 2020]

  Consolidated appeals from orders denying rule 3.800 and 3.850
motions from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Laura Johnson, Judge; L.T. Case No. 502009CF000393-
AXXX-MB.

   Keith Eugene Raska, Live Oak, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

MAY, CIKLIN and FORST, JJ., concur.

                          *           *         *

   Not final until disposition of timely filed motion for rehearing.